       Case 1:21-cv-05223-JGK Document 18 Filed 09/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS RAMALES ET AL.
                    Plaintiffs,                21-cv-5223 (JGK)

           - against -                         ORDER

PEACE FOOD CAFE ET AL. ,
                    Defendants.


JOHN G. KOELTL, District Judge :

     The parties are directed to submit a Rule 26 ( £ ) report by

         I{!) //
- - - - - - -+-
             , ~--------
                                 ,   2021.


SO ORDERED.
Dated:    New York, New York
          September 16, 2021



                                        United States District Judge
